DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For the purpose of this examination, this limitation will be interpreted as low-temperature” will be interpreted as “solder that has a liquidus temperature that is lower than the temperature at which the conductive fabric to which the solder is being coupled would be damaged”, as noted in PA Pub paragraph 0028.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Krobok et al. (US 2006/0027552 A1).
Regarding claim 1, Krobok discloses:
A method of coupling a wire to conductive fabric, the method comprising: 
providing a conductive fabric [structure (1); 0022-0023, 0029, and figures 1-2]; 
placing low-temperature solder in contact with a portion of the conductive fabric [0027], wherein the low-temperature solder has a liquidus temperature and a solidus temperature [note this is inherent to solders since they are metal]; 
[conductor (2)] in contact with the low-temperature solder [0027; note that the fabric and wire must be in contact with solder in order to form a soldered joint]; 
increasing the temperature of the low-temperature solder to the liquidus temperature; and 
decreasing the temperature of the low-temperature solder to the solidus temperature [0027; since the solder “melts” the increasing and decreasing inherently happens],
wherein decreasing the temperature of the low-temperature solder to the solidus temperature couples the wire to the conductive fabric [0027].
Regarding claim 9, Krobok discloses:
wherein the wire comprises a terminal [flat cable; 0030] and the terminal is placed in contact with the low-temperature solder [0030].
Note that low-temperature solder limitation is met because soldering happens at a temperature which does not damage the fabric because the strands of the fabric have a silver coating.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krobok et al. (US 2006/0027552 A1) as applied to claim 1 above and in further view of William et al. (US 2019/0190550 A1).
Regarding claim 1, Krobok teaches (this alternate rejection of claim 1 applies should the applicant prove that Krobok does not teach a low-temperature solder):
A method of coupling a wire to conductive fabric, the method comprising: 
providing a conductive fabric [structure (1); 0022-0023, 0029, and figures 1-2]; 
placing solder in contact with a portion of the conductive fabric [0027], wherein the l solder has a liquidus temperature and a solidus temperature [note this is inherent to solders since they are metal]; 
placing a wire [conductor (2)] in contact with the low-temperature solder [0027; note that the fabric and wire must be in contact with solder in order to form a soldered joint]; 
increasing the temperature of the solder to the liquidus temperature; and 
decreasing the temperature of the solder to the solidus temperature [0027; since the solder “melts” the increasing and decreasing inherently happens],
wherein decreasing the temperature of the solder to the solidus temperature couples the wire to the conductive fabric [0027].
Williams teaches using low-temperature solders comprising Bi having melting points of approximately 140°C in order to save energy and/or prevent damaged to the components; 0219.  Note that claims 2-6 disclose conditions for a low-temperature solder which are satisfied by the solder of Williams.    
It would have been obvious/mundane to one of ordinary skill in the art before the effective filing date of the invention to use a Bi solder having a melting point around 140°C as taught by Williams in order to save energy and/or prevent damaged to the components.  Note that choosing a solder based on the melting point is one of the most basic concepts in the art.  
Regarding claims 2, 5, and 6, Krobok does not teach:
wherein the low-temperature solder comprises bismuth; 
wherein the liquidus temperature of the low-temperature solder is 170°C or lower; or 
wherein the liquidus temperature of the low-temperature solder is 140°C or lower.
Williams teaches using low-temperature solders comprising Bi having melting points of approximately 140°C in order to save energy and/or prevent damaged to the components; 0219.
It would have been obvious/mundane to one of ordinary skill in the art before the effective filing date of the invention to use a Bi solder having a melting point around 140°C as taught by Williams in order to save energy and/or prevent damaged to the components.  Note that choosing a solder based on the melting point is one of the most basic concepts in the art.  
Regarding claims 3 and 4, Krobok does not teach:
wherein the low-temperature solder comprises 50% bismuth or more by mass; or
wherein the low-temperature solder comprises 57% bismuth, 42% tin, and 1% silver by mass.
The examiner notes that Bi-42Sn-1Ag is a well-known solder since it is readily available for purchase.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use this solder since it is readily available or because of its melting point, minus any unexpected results.
Regarding claim 7, Krobok teaches:
wherein the conductive fabric comprises silver plated, knitted polyamide mesh [0022, 0029].
The examiner notes that nylon is a polyamide and a well-known fabric since it is readily available for purchase.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use nylon as the polyamide since it moisture resistant.  
Regarding claim 9, Krobok teaches:
wherein the wire comprises a terminal [flat cable; 0030] and the terminal is placed in contact with the low-temperature solder [0030].
Claims 1-6, 11-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Indium.com, “Indium Solder for Heat Sensitive Components” (Ref. A) and “Bi/Sn/Ag: The Perfect Tabbing Ribbon Coating Solder Alloy?” (Ref. B).
Regarding claim 1, AAPA teaches:
A method of coupling a wire to conductive fabric [0002-0003], the method comprising: 
providing a conductive fabric [conductive fiber; 0002-0003]; 
placing solder [Sn or Sn-Pb; 0002] in contact with a portion of the conductive fabric [the solder is inherently placed in contact with the fabric in order to form a bond], wherein the solder has a liquidus temperature and a solidus temperature [note this is inherent to solders since they are metal]; 
placing a wire [wire; 0002-0003] in contact with the solder [the solder is inherently placed in contact with the wire in order to form a bond]; 

decreasing the temperature of the low-temperature solder to the solidus temperature [0027; since the solder is reflowed the increasing and decreasing inherently happens], 
wherein decreasing the temperature of the solder to the solidus temperature couples the wire to the conductive fabric [0002].
AAPA does not teach:
the solder is a low-temperature solder.
Indium teaches if one is looking for a solution to soldering heat sensitive components because traditional soldering temperatures are too hot, then consider using low-temperature indium alloys instead, wherein the alloys have liquidus temperatures between 118-187°C (and some even lower), indium alloys can help you reduce your assembly temperature; Ref. A.
Indium also teaches Bi-42Sn-1Ag is a low-temperature solder replacement for Sn/Ag alloys and has a melting point of 139-140°C; Ref. B.
While Ref A. is strictly drawn to substituting higher melting point solders with In solders a layman would understand that this concept could apply to any lower melting point solder as suggested by Ref. B.     
Thus, it would have been obvious/mundane to one of ordinary skill in the art before the effective filing date of the invention to substitute Bi-42Sn-1Ag solder for the AAPA Sn or Sn-Pb in order to reduce the assembly temperature and/or prevent damaged to the assembly.  Note that choosing a solder based on the melting point is one of the most basic concepts in the art.  
Regarding claim 11, all of the limitations of this claim are addressed in the rejection of claim 1 above except that noted below:
the solder has a preformed shape corresponding to a surface of a portion of a wire.
Ref. B teaches that the solder can come in all the forms including solder paste, wire, ribbon, washers, frames, discs, rectangles, and special shaped preforms.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a solder preform that in some way corresponds; i.e. size, shape, metallurgically, etc., to a portion of a wire in order to ensure a proper joint.  
Regarding claims 2-6 and 12-16, AAPA does not teach:
wherein the low-temperature solder comprises bismuth; 
wherein the liquidus temperature of the low-temperature solder is 170°C or lower; or 
wherein the liquidus temperature of the low-temperature solder is 140°C or lower.
Indium teaches if one is looking for a solution to soldering heat sensitive components because traditional soldering temperatures are too hot, then consider using low-temperature indium alloys instead, wherein the alloys. With liquidus temperatures between 118-187°C (and some even lower), indium alloys can help you reduce your assembly temperature; Ref. A.
Indium also teaches Bi-42Sn-1Ag is a low-temperature solder replacement for Sn/Ag alloys and has a melting point of 139-140°C; Ref. B.
While Ref A. is strictly drawn to substituting higher melting point solders with In solders a layman would understand that this concept could apply to any lower melting point solder as suggested by Ref. B.     

Regarding claim 22, AAPA does not teach:
wherein the preformed shape of the low-temperature solder has a plan view surface, the shape of the plan view surface being a circle, oval, square, or rectangle.
Ref. B teaches that the solder can come in all the forms including solder paste, wire, ribbon, washers, frames, discs, rectangles, and special shaped preforms.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any shaped preform, including those claimed, in order to conserve solder and/or to match size or shape with elements being solder, minus any unexpected results.  
Claims 7, 9, 10, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Indium.com, “Indium Solder for Heat Sensitive Components” (Ref. A) and “Bi/Sn/Ag: The Perfect Tabbing Ribbon Coating Solder Alloy?” (Ref. B) as applied to claims 1 or 11 above and in further view of Krobok et al. (US 2006/0027552 A1).
Regarding claims 7 and 17, AAPA does not teach:
wherein the conductive fabric comprises silver plated, knitted nylon mesh.
Krobok teaches soldering wire (2) to conductive fabric/mesh (1) wherein the fabric/mesh is made from polyamide and coated with silver; 0022, 0029, 0030.

Regarding claims 9, 10, 19, and 20, AAPA does not teach:
wherein the wire comprises a terminal and the terminal is placed in contact with the low-temperature solder; or
wherein the terminal is a spade terminal, fork terminal, or ring terminal.
Krobok teaches soldering wire (2) to conductive fabric/mesh (1) wherein the wire (2) may be two parts, wire and flat cable, wherein they are crimped together and one part is soldered to the fabric; 0030.
The examiner notes that ring, spade, and fork wire connectors/terminals are notoriously well-known in the art since they are readily available for purchase.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to crimp any known connection terminal, such as flat cables or ring/spade/fork connectors, to the wire and then solder that connector to the fabric.  One would have also been motivated to do so in order to increase the bonding area.  
Regarding claim 21, AAPA does not teach:

Ref. B teaches that the solder can come in all the forms including solder paste, wire, ribbon, washers, frames, discs, rectangles, and special shaped preforms.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a solder preform that in some way corresponds; i.e. size, shape, metallurgically, etc., to a portion of the terminal in order to ensure a proper joint.  
Claims 8 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krobok et al. (US 2006/0027552 A1) or Applicant’s Admitted Prior Art (AAPA) in view of Indium.com, “Indium Solder for Heat Sensitive Components” (Ref. A) and “Bi/Sn/Ag: The Perfect Tabbing Ribbon Coating Solder Alloy?” (Ref. B) as applied to claim 1 above and in further view of Huang (CN 202498281 U).
Regarding claims 8 and 18, neither Krobok nor AAPA teach:
further comprising preheating the low-temperature solder before placing the low-temperature solder in contact with a portion of the conductive fabric, preheating the wire before placing the wire in contact with the low-temperature solder, or both.
Huang teaches preheating a soldering wire in order to reduce the time the iron head needs to melt it; abstract.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to preheat the solder/preform prior to making contact with the fabric in order to reduce the amount of time a heating element; such as a soldering gun, would need to melt the solder which would also reduce the overall heat input.  
.   

Response to Arguments
Applicant's arguments filed 1/27/22 have been fully considered but they are not persuasive.
The applicant argues, 
“Applicant contends that Krobok does not disclose a low-temperature solder. In fact, Krobok only discloses that it is preferable to use a solder with a melting temperature higher than that of the strands of the textile. Otherwise, Krobok makes no mention of any particular compositions of solder or any other characteristics of the solder that would suggest a low- temperature solder could be used. Krobok only attempts to solve the problem of textile damage by modifying the textile to withstand the higher temperatures associated with traditional solder rather than by using a different solder. Therefore, Krobok fails to disclose or even suggest the possibility of using low-temperature solder in any way. For at least this reason, Applicant respectfully requests that all the rejections of the claims over Krobok be withdrawn.”  
Note that low-temperature solder is defined as “solder that has a liquidus temperature that is lower than the temperature at which the conductive fabric to which the solder is being coupled would be damaged”, as noted in PA Pub paragraph 0028.  Note this definition has no reference to the composition of a strand.  So, while the Krobok fabric may comprise synthetic strands that alone may be damaged by the solder these strands are also coated with silver which prevents the fabric from damage.   In other words, soldering happens at a temperature which does not damage the fabric because the strands of the fabric have a silver coating.  Thus, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735